 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JESSE WILLARD,                                  Case No. 1:19-cv-00648-JDP
12                       Plaintiff,                   ORDER DENYING PLAINTIFF’S
                                                      APPLICATION TO PROCEED IN FORMA
13           v.                                       PAUPERIS AND REQUIRING PLAINTIFF TO
                                                      PAY THE $400.00 FILING FEE IN FULL
14    SUSAN DOUGHERTY, et al.,                        WITHIN FORTY-FIVE DAYS

15                       Defendants.                  ECF No. 2

16

17          Plaintiff Jesse Willard is a state prisoner proceeding without counsel in this civil rights
18   action under 42 U.S.C. § 1983. Plaintiff filed an application to proceed in forma pauperis (“IFP”)
19   on March 12, 2019. ECF No. 2. To properly evaluate plaintiff’s eligibility, the court directed the
20   California Department of Corrections and Rehabilitation to submit his Certified Prison Trust
21   account statement. ECF No. 8. According to this statement, plaintiff’s account balance was
22   $2,143.58 as of May 16, 2019. ECF No. 9.
23          Under 28 U.S.C. § 1914(a) and the Judicial Conference Schedule of Fees, a $400 filing
24   fee is required to commence a civil action in a federal district court. The court may authorize a
25   person to commence an action without prepaying fees and costs if the person submits an IFP
26   application on the court’s form, which includes an affidavit stating that he or she is unable to pay
27   the initial fees. See 28 U.S.C. § 1915(a)(1). In determining whether to make such an
28

                                                        1
 1   authorization, the court must apply “even-handed care” to ensure that “federal funds are not

 2   squandered to underwrite, at public expense, either frivolous claims” or the colorable claims of a

 3   plaintiff “who is financially able, in whole or in material part, to pull his own oar.” Kuhne-

 4   Irigoyen v. Gonzalez, No. 118CV01011DADSKO, 2018 WL 3816732, at *3 (E.D. Cal. Aug. 9,

 5   2018) (quoting Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984)); see also Denton v.

 6   Hernandez, 504 U.S. 25, 31 (1992) (recognizing Congress’ concern that “a litigant whose filing

 7   fees and court costs are assumed by the public, unlike a paying litigant, lacks an economic

 8   incentive to refrain from filing frivolous, malicious, or repetitive lawsuits” (citation omitted)).

 9          The standard for IFP eligibility requires that an applicant be “unable to pay such fees or

10   give security therefor.” 28 U.S.C. § 1915(a)(1). There is “no formula set forth by statute,

11   regulation, or case law to determine when someone is poor enough to earn IFP status.” Escobedo

12   v. Applebees, 787 F.3d 1226, 1235 (9th Cir. 2015). An applicant need not be absolutely destitute

13   to qualify for a fee waiver, but she must demonstrate that because of her poverty she cannot pay

14   those fees and still provide herself “with the necessities of life.” Rowland v. Cal. Men’s Colony,

15   506 U.S. 194, 203 (1993) (quoting Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 334

16   (1948)). The determination as to whether a plaintiff is indigent and therefore unable to pay the

17   filing fee falls within the court’s sound discretion. California Men’s Colony v. Rowland, 939

18   F.2d 854, 858 (9th Cir. 1991), rev’d on other grounds, 506 U.S. 194 (1993).

19          Considering the foregoing, we will recommend that plaintiff’s application to proceed in

20   forma paurperis, ECF No. 2, be denied. Plaintiff has sufficient funds to pay the filing fee
21   outright. Moreover, even if the court were to grant plaintiff’s application, it appears that plaintiff

22   would be promptly required to pay the filing fee under 28 U.S.C. § 1915(b)(1):

23                           Notwithstanding subsection (a), if a prisoner brings a civil
                    action or files an appeal in forma pauperis, the prisoner shall be
24                  required to pay the full amount of a filing fee. The court shall
                    assess and, when funds exist, collect, as a partial payment of any
25
                    court fees required by law, an initial partial filing fee of 20 percent
26                  of the greater of-- (A) the average monthly deposits to the
                    prisoner’s account; or (B) the average monthly balance in the
27                  prisoner’s account for the 6-month period immediately preceding
                    the filing of the complaint or notice of appeal.
28

                                                         2
 1   28 U.S.C. § 1915(b)(1). Though the court will recommend denial of plaintiff’s motion at this

 2   time, if plaintiff’s complaint is found to state cognizable claim(s) and service is authorized on any

 3   defendant, plaintiff may move to proceed IFP for the limited purpose of service of process. See

 4   Smith v. Rodriguez, No. 1:18-cv-01236-EPG, (E.D.C.A. Sept. 17, 2019) (order denying plaintiff’s

 5   IFP application but allowing renewal of application for limited purpose of service of process).

 6            ORDER

 7            The clerk of court is directed to assign this case to a district judge, who will preside over

 8   this case. The undersigned will remain as the magistrate judge assigned to the case.

 9            RECOMMENDATION

10            Accordingly, we recommend that:

11            1. Plaintiff’s application to proceed in forma pauperis, ECF No. 2, be denied.

12            2. If plaintiff wants to proceed with this action, he should be required to pay the $400.00

13               filing fee in full within forty-five days.

14
     IT IS SO ORDERED.
15

16
     Dated:      May 21, 2019
17                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20   No. 203
21

22

23

24

25

26
27

28

                                                          3
